DETAILED ACTION
	This action is responsive to 04/30/2020.
	Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
1) In [0003], provide meaning for each of the individual terms in the parallel plate capacitance formula, and in line 6, change “is.IN” to “is. In”.  
2) Delete one of duplicate paragraphs [0008] or [0009]. 
3) In [0033] amend lines 3-5 as follows: “The storage capacitor Cst is configured with a plurality of first electrodes 16, arranged on the same layer as the source electrode, and the anode of the display device layer 15”.
4) Amend line 1 of [0035] as follows “preferably, as shown in fig. 2, the signal lines 17 …”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US Pub. 2008/0246042) in view of Yu et al. (US Pub. 2019/0074383 same as PCT/CN2017/109494), hereinafter Yu.
Regarding claim 1, Ting discloses a display panel (a display panel of an electro-optical device-see [0030]), comprising: a base substrate (substrate 209-see figs. 3A-3F); a thin-film transistor array layer comprising a plurality of thin-film transistors (see fig. 3A-3F with description in [0032]-[0040]), wherein each of the thin-film transistors comprises an active layer (semiconductor layer 220-see fig. 3F and [0032]), a gate line layer (gate electrode 216, which is electrically connected to a scan line (e.g., SC2)-see [0035], fig. 2A and fig. 3F), a source electrode (source electrode 214-see fig. 3F and [0035]), and a drain electrode (drain electrode 212-see fig. 3F and [0035]); a display device layer disposed on a side of the thin-film transistor array layer away from the base substrate (as shown in, for example, fig. 3F, a display layer is disposed on the passivation layer 280, starting with the third conductive layer 243 being a pixel electrode-see [0037]), and comprising an anode (i.e., pixel electrode 243-see fig. 3E), a light-emitting layer, and a cathode disposed in a stack arrangement (the electro-optical display may be an organic electroluminescent display panel, which necessarily comprises a light-emitting layer and a cathode stack in that order on the pixel electrode 243); and a plurality of first electrodes disposed on the same layer as the source electrode (element 242 of the second conductive layer-see fig. 3A-3F), wherein each of the first electrodes has an orthographic projection area projected on the base substrate and overlapping an orthographic projection area of the anode projected on the base substrate (as shown in figs. 3A-3F, element 242 of the second conductive layer overlaps the pixel electrode 243 in plan view), and a storage capacitor is configured with the first electrode and the anode (storage capacitor, e.g., CS21 comprising electrodes (242, 243) and dielectric material 280 therebetween-see fig. 3F).
Ting does not appear to expressly disclose a light shielding layer disposed on the base substrate and comprising a plurality of light shielding patterns arranged in an array; and a buffer layer disposed on the base substrate and covering the light shielding layer.
Yu is relied upon to teach a light shielding layer disposed on the base substrate and comprising a plurality of light shielding patterns arranged in an array (see, for example, fig. 2 and [0112]-[0116], which teaches a shielding metal layer 2A disposed between a glass substrate 21 and a buffer layer 23 to shield each thin film transistor); and a buffer layer disposed on the base substrate and covering the light shielding layer (buffer layer 22 on the glass substrate covering the shielding metal layer 2A-see fig. 2 and [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yu with the invention of Ting by providing a light shielding layer on a base substrate of the display device, a projection area of which covers a projection area of a metal oxide semiconductor layer of each thin film transistor disposed on the substrate, as taught by Yu, in order to promote working stability of the thin film transistor, and thus display quality of the display device is improved (see [0090), and providing a buffer layer, as protective layer, to cover the light shielding layer.
Regarding claim 2, Ting discloses further comprising a gate insulating layer (insulating layer 250-see figs. 3A-3F and [0032]) and an interlayer dielectric layer (interlayer dielectric layer 290-see figs. 3A-3F), wherein the gate line layer is disposed on a side of the gate insulating layer away from the base substrate (see fig. 3F-gate electrode 216 is disposed on the insulating layer 250), a plurality of via holes are provided on the interlayer dielectric layer (see fig. 3C and [0034]-openings 290, 231a, and 231b are formed at the interlayer dielectric layer 290), and  the first electrodes pass through the via holes of the interlayer dielectric layer to be connected to the gate line layer (see, for example, figs. 3D-3F, wherein second conductive layer 242 connects to a first conductive layer (same layer as gate electrode 216) via the opening 292 in the interlayer dielectric layer 290).  
Regarding claim 11, Ting discloses a method of manufacturing a display panel (see figs. 3A-3F), comprising: providing a base substrate (substrate 209-see figs. 3A-3F), depositing an active layer (semiconductor layer 220-see fig. 3A and [0032]), a gate insulating layer (insulating layer 250-see fig. 3A), and a gate line layer sequentially on a side of the buffer layer away from the base substrate (forming gate electrode 216 and first conductive layer 241 on the insulating layer 250-see fig. 3B); forming an interlayer dielectric layer on the side of the buffer layer away from the base substrate (interlayer dielectric layer 290-see fig. 3C), wherein the interlayer dielectric layer covers the gate line layer, the gate insulating layer, and the active layer (see fig. 3C); etching a source/drain electrode material deposited on the interlayer dielectric layer to form a source electrode (source electrode 214-see fig. 3D and [0035]), a drain electrode (drain electrode 212-see fig. 3D and [0035]), and a first electrode (second conductive layer 242-see fig. 3D and [0035]); forming a passivation protection layer on a side of the interlayer dielectric layer away from the buffer layer (passivation layer 280-see fig. 3E and [0036]); and forming an anode (pixel electrode 243-see fig. 3F), a light-emitting layer, and a cathode sequentially on the passivation protection layer (the electro-optical display may be an organic electroluminescent display panel, which necessarily comprises a light-emitting layer and a cathode stack in that order on the pixel electrode 243), wherein an anode has an orthographic projection area projected on the base substrate and overlapping an orthographic projection area of the first electrode projected on the base substrate (as shown in figs. 3A-3F, element 242 of the second conductive layer overlaps the pixel electrode 243 in plan view), and a storage capacitor is configured with the anode and the first electrode (storage capacitor, e.g., CS21 comprising electrodes (242, 243) and dielectric material 280 therebetween-see fig. 3F).
Ting does not appear to expressly disclose etching a light shielding metal material deposited on the base substrate to form a plurality of light shielding patterns; and forming a buffer layer on the base substrate, wherein the buffer layer covers the light shielding patterns.
Yu is relied upon to teach etching a light shielding metal material deposited on the base substrate to form a plurality of light shielding patterns see, for example, fig. 2 with description in [0116], which teaches depositing a shielding metal layer 2A on the glass substrate 21, and patterning the shielding metal layer 2A); forming a buffer layer on the base substrate, wherein the buffer layer covers the light shielding patterns (depositing a buffer layer 22 on the entire glass substrate to cover the shielding metal layer 2A-see fig. 2 and [0117]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yu with the invention of Ting by providing a light shielding layer on a base substrate of the display device, a projection area of which covers a projection area of a metal oxide semiconductor layer of each thin film transistor disposed on the substrate, as taught by Yu, in order to promote working stability of the thin film transistor, and thus display quality of the display device is improved (see [0090), and providing a buffer layer, as protective layer, to cover the light shielding layer.
Claims 3-6, 7-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Yu, and further in view of Lee et al. (US Patent 10,861,978 B2), hereinafter Lee.
Regarding claim 3, Ting in view of Yu does not appear to expressly disclose further comprising a plurality of signal lines arranged on the same layer as the light shielding patterns, wherein the thin-film transistors pass through the interlayer dielectric layer and the buffer layer over the via holes to be connected to the signal lines.
Lee is relied upon to teach further comprising a plurality of signal lines arranged on the same layer as the light shielding patterns, wherein the thin-film transistors pass through the interlayer dielectric layer and the buffer layer over the via holes to be connected to the signal lines (see, for example, fig. 11, which illustrates a cross-sectional view of a thin film transistor array panel  having an insulation substrate 110, a light blocking film 70 (light shielding layer), and a data line 115 (signal line) disposed on the insulation substrate 110, a buffer layer 120 positioned on the light blocking film 70 and the data line 115 (see [col. 9, ll. 20-31]), and wherein the buffer layer 120 and a passivation layer 160 include a contact hole 161 exposing the data line 115, wherein the data line 115 is connected to a data input electrode 173 via the contact hole 161, to supply a data signal to a source region 133 (see [col. 10, ll. 33-47]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ting and Yu by arranging signal lines, such as data lines on the same layer as the light shielding patterns, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, given that the display panel has a finite number of layers on which the signal lines can be placed.
Regarding claim 4, Lee further teaches wherein the signal lines comprise a data signal line (data line 115-see fig. 11 of Lee). 
Yu is further relied upon to teach a power supply high-voltage signal line (driving power VDD-see fig. 3), and a sensing signal line (sensing line (Sen)-see fig. 3 and [0132]), and the thin-film transistors comprise a driving thin-film transistor (second thin film transistor T2-see fig. 3) and a switch thin-film transistor (first thin film transistor T1-see fig. 3), wherein the driving thin-film transistor has a source electrode connected to the power supply high voltage signal line (see fig. 3 with description in [0128]), a drain electrode connected to the anode (i.e., connected to anode of D1-see fig. 3), and a gate electrode connected to the first electrode (i.e., gate of T2 is connected to one terminal (first electrode) of C1-see fig. 3).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Yu with the inventions of Ting and Lee by using any known pixel structure for organic light-emitting diode displays, such as a 3T1C structure, as taught by Yu, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 5, Yu is further relied upon to teach further comprising a plurality of subpixel areas arranged in an array, wherein the subpixel areas are each provided with subpixel driving circuits, wherein each of the subpixel driving circuits comprises the driving thin-film transistor, the storage capacitor, and at least two the switch thin-film transistors (see fig. 3 with description in [0127]-[0135]).
Regarding claim 6, Yu is further relied upon to teach wherein each of the subpixel circuits comprises a first switch thin-film transistor (first thin film transistor T1-see fig. 3) and a second switch thin-film transistor (third thin film transistor T3-see fig. 3), wherein the first switch thin-film transistor comprises a source electrode connected to the data signal line (an input end of T1 connects with data lines Data-see fig. 3 and [0128]), a drain electrode connected to the gate electrode of the driving thin-film transistor (an output end of T1 connects with a control end of T2 (driving thin-film transistor)-see fig. 3 and [0128]), and a gate electrode connected to a first scanning control signal (a control end of T1 connects with scan lines Scan-see fig. 3 and [0128]), and wherein the second switch thin-film transistor comprises a source electrode connected to the drain electrode of the driving thin-film transistor (an input end of the third thin film transistor T3 connects with the output end (drain) of T2-see fig. 3 and [0128]), a drain electrode connected to the sensing signal line (the output end of T3 connects with an induced current check end Sen (i.e., sensing signal line)-see fig. 3, [0128], and [0132]), and a gate electrode connected to a second scanning control line (a control end of T3 connects with a control end of the induced current check end (Ctr)-see fig. 3 and [0128]).  
Regarding claim 7, Ting discloses a display panel (a display panel of an electro-optical device-see [0030]), comprising: a base substrate (substrate 209-see figs. 3A-3F); a thin-film transistor array layer (see fig. 3A-3F with description in [0032]-[0040]) comprising a gate insulating layer (insulating layer 250-see figs. 3C-3F), an interlayer dielectric layer (interlayer dielectric layer 290-see figs. 3C-3F), and a plurality of thin-film transistors (see figs. 3C-3F), wherein each of the thin-film transistors comprises an active layer (semiconductor layer 220-see fig. 3F and [0032]), a gate line layer (gate electrode 216, which is electrically connected to a scan line (e.g., SC2)-see [0035], fig. 2A and fig. 3F), a source electrode (source electrode 214-see fig. 3F and [0035]), and a drain electrode (drain electrode 212-see fig. 3F and [0035]), and the gate line layer is disposed on a side of the gate insulating layer away from the base substrate (see fig. 3F-gate electrode 216 is disposed on the insulating layer 250); and a display device layer disposed on a side of the thin-film transistor array layer away from the base substrate (as shown in, for example, fig. 3F, a display layer is disposed on the passivation layer 280, starting with the third conductive layer 243 being a pixel electrode-see [0037]), and comprising an anode (i.e., pixel electrode 243, a light-emitting layer, and a cathode disposed in a stack arrangement (the electro-optical display may be an organic electroluminescent display panel, which necessarily comprises a light-emitting layer and a cathode stack in that order on the pixel electrode 243); and a plurality of first electrodes disposed on the same layer as the source electrode (element 242 of the second conductive layer-see fig. 3A-3F), wherein each of the first electrodes has an orthographic projection area projected on the base substrate and overlapping an orthographic projection area of the anode projected on the base substrate (as shown in figs. 3A-3F, element 242 of the second conductive layer overlaps the pixel electrode 243 in plan view), and a storage capacitor is configured with the first electrode and the anode (storage capacitor, e.g., CS21 comprising electrodes (242, 243) and dielectric material 280 therebetween-see fig. 3F), wherein a plurality of via holes are provided on the interlayer dielectric layer (see fig. 3C and [0034]-openings 290, 231a, and 231b are formed at the interlayer dielectric layer 290), and the thin-film transistors pass through the via holes of the interlayer dielectric layer (see figs. 3D-3F).
Ting does not appear to expressly disclose a light shielding layer disposed on the base substrate and comprising a plurality of light shielding patterns arranged in an array; and a buffer layer disposed on the base substrate and covering the light shielding layer.
Yu is relied upon to teach a light shielding layer disposed on the base substrate and comprising a plurality of light shielding patterns arranged in an array (see, for example, fig. 2 and [0112]-[0116], which teaches a shielding metal layer 2A disposed between a glass substrate 21 and a buffer layer 23 to shield each thin film transistor); and a buffer layer disposed on the base substrate and covering the light shielding layer (buffer layer 22 on the glass substrate covering the shielding metal layer 2A-see fig. 2 and [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yu with the invention of Ting by providing a light shielding layer on a base substrate of the display device, a projection area of which covers a projection area of a metal oxide semiconductor layer of each thin film transistor disposed on the substrate, as taught by Yu, in order to promote working stability of the thin film transistor, and thus display quality of the display device is improved (see [0090), and providing a buffer layer, as protective layer, to cover the light shielding layer.
Ting in view of Yu does not appear to expressly teach a plurality of signal lines arranged on the same layer as the light shielding patterns, and wherein a plurality of via holes are provided on the interlayer dielectric layer and extend through the buffer layer, and the thin-film transistors pass through the via holes of the buffer layer to be connected to the signal lines.
Lee is relied upon to teach a plurality of signal lines arranged on the same layer as the light shielding patterns (see, for example, fig. 11, which illustrates a cross-sectional view of a thin film transistor array panel  having an insulation substrate 110, and a light blocking film 70 (light shielding layer) and a data line 115 (signal line) disposed on the insulation substrate 110), and wherein a plurality of via holes are provided on the interlayer dielectric layer and extend through the buffer layer, and the thin-film transistors pass through the via holes of the buffer layer to be connected to the signal lines (a buffer layer 120 is positioned on the light blocking film 70 and the data line 115 (see [col. 9, ll. 20-31]), wherein the buffer layer 120 and a passivation layer 160 include a contact hole 161 exposing the data line 115, wherein the data line 115 is connected to a data input electrode 173 via the contact hole 161, to supply a data signal to a source region 133 (see [col. 10, ll. 33-47]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ting and Yu by arranging signal lines, such as data lines, on the same layer as the light shielding patterns, and wherein contact holes extend through the interlayer dielectric layer and the buffer layer to connect thin film transistors with the signal lines, as taught by Lee, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, given that the display panel has a finite number of layers on which the signal lines can be placed.
Regarding claim 8, Lee further teaches wherein the signal lines comprise a data signal line (data line 115-see fig. 11 of Lee). 
Yu is further relied upon to teach a power supply high-voltage signal line (driving power VDD-see fig. 3), and a sensing signal line (sensing line (Sen)-see fig. 3 and [0132]), and the thin-film transistors comprise a driving thin-film transistor (second thin film transistor T2-see fig. 3) and a switch thin-film transistor (first thin film transistor T1-see fig. 3), wherein the driving thin-film transistor has a source electrode connected to the power supply high voltage signal line (see fig. 3 with description in [0128]), a drain electrode connected to the anode (i.e., connected to anode of D1-see fig. 3), and a gate electrode connected to the first electrode (i.e., gate of T2 is connected to one terminal (first electrode) of C1-see fig. 3).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Yu with the inventions of Ting and Lee by using any known pixel structure for organic light-emitting diode displays, such as a 3T1C structure, as taught by Yu, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 9, Yu is further relied upon to teach further comprising a plurality of subpixel areas arranged in an array, wherein the subpixel areas are each provided with subpixel driving circuits, wherein each of the subpixel driving circuits comprises the driving thin-film transistor, the storage capacitor, and at least two the switch thin-film transistors (see fig. 3 with description in [0127]-[0135]). 
Regarding claim 10, Yu is further relied upon to teach wherein each of the subpixel circuits comprises a first switch thin-film transistor (first thin film transistor T1-see fig. 3) and a second switch thin-film transistor (third thin film transistor T3-see fig. 3), wherein the first switch thin-film transistor comprises a source electrode connected to the data signal line (an input end of T1 connects with data lines Data-see fig. 3 and [0128]), a drain electrode connected to the gate electrode of the driving thin-film transistor (an output end of T1 connects with a control end of T2 (driving thin-film transistor)-see fig. 3 and [0128]), and a gate electrode connected to a first scanning control signal (a control end of T1 connects with scan lines Scan-see fig. 3 and [0128]), and wherein the second switch thin-film transistor comprises a source electrode connected to the drain electrode of the driving thin-film transistor (an input end of the third thin film transistor T3 connects with the output end (drain) of T2-see fig. 3 and [0128]), a drain electrode connected to the sensing signal line (the output end of T3 connects with an induced current check end Sen (i.e., sensing signal line)-see fig. 3, [0128], and [0132]), and a gate electrode connected to a second scanning control line (a control end of T3 connects with a control end of the induced current check end (Ctr)-see fig. 3 and [0128]).  
Regarding claim 12, Lee is further relied upon to teach wherein while etching the light shielding metal material to form the light shielding patterns, a plurality of signal lines arranged at intervals are also formed (see, for example, fig. 11, which illustrates a cross-sectional view of a thin film transistor array panel  having an insulation substrate 110, a light blocking film 70 (light shielding layer), and a data line 115 (signal line) disposed on the insulation substrate 110, a buffer layer 120 positioned on the light blocking film 70 and the data line 115 (see [col. 9, ll. 20-31]). Please, note that a plurality of data lines 115 are disposed corresponding to each thin film transistor Q, i.e., arranged at intervals).
Regarding claim 13, Ting discloses a plurality of via holes are provided on the interlayer dielectric layer (openings 231a, 231b, and 292-see figs. 3C-3F) , wherein the source electrode and the drain electrode pass through the via holes of the interlayer dielectric layer to be connected to the signal lines (see figs. 3D-3F-source electrode 214 and drain electrode 212 respectively pass through the openings 231b and 231a).  
Ting does not appear to expressly disclose wherein the signal lines comprise a data signal line, and a plurality of via holes are provided on the interlayer dielectric layer and extend through the buffer layer.
Lee is relied upon to teach wherein the signal lines comprise a data signal line (data line 115-see fig. 11), and a plurality of via holes are provided on the interlayer dielectric layer and extend through the buffer layer (a buffer layer 120 positioned on the light blocking film 70 and the data line 115 (see [col. 9, ll. 20-31]), and where the buffer layer 120 and a passivation layer 160 include a contact hole 161 exposing the data line 115, wherein the data line 115 is connected to a data input electrode 173 via the contact hole 161, to supply a data signal to a source region 133 (see [col. 10, ll. 33-47]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Ting such that signal lines disposed on the substrate connect to the thin film transistor via contact holes through the buffer layer, wherein the signal lines may be data lines, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.
Ting in view of Lee does not appear to expressly teach wherein the signal lines comprise a power supply high-voltage signal line, and a sensing signal line.
Yu is further relied upon to teach wherein the signal lines comprise a power supply high-voltage signal line (driving power VDD-see fig. 3), and a sensing signal line (sensing line (Sen)-see fig. 3 and [0132]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Yu with the inventions of Ting and Lee by using any known pixel structure for organic light-emitting diode displays, such as a 3T1C structure, as taught by Yu, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 14, Ting in view of Yu teaches wherein the light shielding patterns and the signal lines are all provided with a copper or molybdenum metal layer (see Yu, [0041], [0045]-[0047], and [0080]).
However, Ting in view does not appear to teach a stacked structure.
Lee, teaches that the data line 115 is made of a conductive material including metal, such as, … copper (Cu), molybdenum (Mo), Titanium (Ti), or alloys thereof (see [col. 9, ll. 26-30]), and the light blocking film 70 is made of … a conductive material, such as a metal, and according to an embodiment, includes a single layer or multiple layers (see [col. 5, ll. 3-6]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean a stacked structure of both the light shielding layer and the signal lines from the combined teachings of Ting, Yu and Lee, since the metal elements that make up the stacked structure are taught by both Yu and Lee, and Lee also suggests that single or multiple layers of conductive materials, such as a metal, can be used. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effectively filing date of the claimed invention, to combined the metals layers to achieve a stacked structure for either of the light shielding layer or the signal lines, which constitutes combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627